Exhibit 99.1 NEWS RELEASE Lorus Therapeutics Raises $2.46 Million in Equity Financing TORONTO, CANADA - November 27, 2009 - Lorus Therapeutics Inc. (“Lorus”), a biopharmaceutical company specializing in the discovery, research and development of pharmaceutical products and technologies for the management of cancer, announced today that it has completed an equity financing in the amount of $2.46 million by way of a private placement of 41 million units (the “Units”), each Unit consisting of one common share of Lorus and one-half common share purchase warrant (each whole warrant being referred to as a “Warrant”).Each Unit was issued at $0.06, which is based on the current market price of common shares of Lorus.Each Warrant entitles the holder to purchase one common share of Lorus at an exercise price of $0.08 until May 27, 2011. The Toronto Stock Exchange granted its approval with respect to the additional listing of common shares as the total number of shares and warrants issued pursuant to the private placement comprise approximately 25% of the issued capital of Lorus. Participating agents are being paid a commission of 7% of the value of Units sold, approximately $172,200, and in addition are receiving 7% broker warrants (each whole broker warrant exercisable at the exercise price of a Warrant) based on the number of Units sold, limited to a maximum of 2,152,500 broker warrants to be issued to such agents.Herbert Abramson, a director of Lorus who is thereby a related party of Lorus, participated in the private placement.Concurrent with the closing of the private placement, Lorus repaid an outstanding promissory note owing to Mr. Abramson who in turn used such proceeds towards acquiring 17 million Units at $0.06 per Unit. As a result of the private placement, Mr. Abramson’s aggregate holdings in Lorus have increased to 14.4% of the issued and outstanding common shares of Lorus. Lorus expects to use the proceeds of the private placement towards its clinical and preclinical programs.“We are pleased that this financing enables us to progress our drug development programs”, said Aiping Young, President and CEO of Lorus.“The expression of significant interest from an insider as well as other investors indicates a high degree of confidence in Lorus and prospects for the coming year.” About Lorus Lorus is a biopharmaceutical company focused on the discovery, research and development of novel therapeutics in cancer.Lorus’ goal is to capitalize on its research, preclinical, clinical and regulatory expertise by developing new drug candidates that can be used, either alone, or in combination with other drugs, to successfully manage cancer.Through its own discovery efforts and an acquisition and in-licensing program, Lorus is building a portfolio of promising anticancer drugs.Lorus is listed on the Toronto Stock Exchange under the symbol ‘LOR’. Forward-Looking Statements
